Order entered December 29, 2015

                                    [pic]

                                   In The
                              Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-15-01185-CV

                In the Interest of KA.D. and KE.D., children

              On Appeal from the 304th Judicial District Court
                            Dallas County, Texas
                      Trial Court Cause No. JD-14-783-W

                                    ORDER

      Based on the Court’s opinion of this date, we GRANT  the  October  27,
2015 motion of April E. Smith for leave to withdraw  as  Mother’s  appointed
counsel on appeal.  We DIRECT the Clerk of the  Court  to  remove  April  E.
Smith as counsel of record for Mother.  We DIRECT the Clerk of the Court  to
send a copy of this order and all future correspondence  to  Candace  Imair,
5955 Mountain Valley Lane #101-11, Dallas, TX 75211.

                                       /s/   ELIZABETH LANG-MIERS
                                             JUSTICE